              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY TERRELL GRADY,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                    ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s pro se Letter [Doc.

41] that was docketed as a Motion for Reconsideration.

     Pro se Plaintiff, who currently is an inmate at the Union County Jail,

filed this action pursuant to 42 U.S.C. § 1983. The Complaint passed initial

review on excessive force and retaliation claims against two Monroe Police

Department (“MPD”) officers and an MPD sergeant, who have filed an

Answer. [Docs. 21, 28]. A Pretrial Scheduling Order has set the discovery

cutoff date as August 3, 2021 and the deadline for filing dispositive motions

on September 2, 2021. [See Doc. 30].

     The Plaintiff previously filed a seriously deficient Motion to Compel

Discovery [Doc. 32] that was denied on May 3, 2021, on the grounds that it
misdirected discovery requests to the Court and the Plaintiff had failed to

properly serve defense counsel with his discovery requests. [Doc. 36].

     Plaintiff sought reconsideration of the Court’s May 3 Order, which was

denied on June 15, 2021. [Docs. 38, 42]. The Court also denied Plaintiff’s

request to extend the time to file an Amended Motion to Compel, finding that

Plaintiff had adequate time to do so before the discovery deadline expires on

August 3, 2021. [Id.].

     In the instant Letter, the Plaintiff seeks reconsideration of the Order

denying his Motion to Compel Discovery and seeks to re-file his discovery

requests. Plaintiff appears to believe that the discovery deadline expired on

May 12, 2021. [Doc. 41 at 1].    Plaintiff has attached to the Letter: a form

Motion to Compel Discovery that he has neglected to complete with

information such as the Defendant(s) against whom it is asserted, the date(s)

upon which he served his discovery request(s) on counsel, and the

request(s) to which Defendant(s) have allegedly failed to respond [Doc. 41

at 2-3]; interrogatories, requests for production of documents, and requests

for admissions [Doc. 41 at 4-9]; and a subpoena for defense counsel “to be

heard on discovery denied appeal….” [Doc. 41 at 10].




                                      2
      Plaintiff has again failed to demonstrate any basis for reconsideration

of the Order denying the Motion to Compel Discovery.1 [See Doc. 42].

Further, the form Motion to Compel Discovery attached to the Letter is

severely deficient and cannot support relief. See generally Fed. R. Civ. P.

7(b) (requiring that a motion state with particularity the grounds for seeking

the order and the relief sought). Plaintiff is, once again, advised that the

discovery deadline does not expire until August 3, 2021. [See Doc. 30].

Adequate time remains for Plaintiff to seek discovery in accordance with the

applicable rules and procedures, and to file a sufficient motion to compel

discovery should the need to do so arise.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Letter [Doc. 41] is

construed as a Motion for Reconsideration and Motion to Compel Discovery

and is DENIED.

      IT IS SO ORDERED.
                          Signed: June 21, 2021




1 The Plaintiff is cautioned that repetitious or frivolous filings may be stricken without
further notice to Plaintiff.
                                                  3
